Detailed Action
This is the final office action for US application number 16/008,627. Claims are evaluated as filed on November 3, 2021. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant's arguments filed November 3, 2021 have been fully considered but they are not persuasive. The rejections in this office action have been amended to address the amended claims. Examiner asserts that Cain and Lieberman teach all the newly-amended limitations and are capable of performing the functions as claimed. Examiner directs Applicant to the rejection below for a more in-depth description of the limitations.
With regards to Applicant’s claim amendments, Examiner notes that Applicant has newly claimed a ‘transverse end’ but has not claimed how or relative to what such is ‘transverse’. As interpreted and shown on the illustration of Cain Fig. 3 in the rejection below, the transverse end is transverse to the second arcuate arm. Examiner notes that Applicant’s transverse end 22A is shown in Fig. 4 to also be transverse to the straight first arm portion and thus differs from the disclosure of the transverse end of Cain in an unclaimed manner.
With regards to Applicant’s argument that Cain has no way to move the guide component along a shank as Cain has a threaded end with an enlarged stop that prevents the arm from moving along the shank (Remarks p. 20), Examiner notes that move the guide component along a shank is not claimed nor have any method been claimed. Nonetheless, Examiner notes that in order to move the device of Cain from the positions shown in Fig. 3 to those of Fig. 5 on must position the arm 36 on the shank of 30 by inserting the shank within the hold/attachment feature shown in Fig. 3. Do to the enlarged stop that Applicant has noted, there appears to be only one method to achieve such, which is by moving the arm 36 along the shank as Applicant has argued the device is not capable of doing.
With regards to Applicant’s argument that the device of Lieberman has transverse ends movable along a straight arm and are therefore not fixed at an end of the straight portion and the claimed inventions fixes the location of the pinning member relative to the track of a drill but Liebermann uses multiple pins fixed to prevent the guide from swinging about a single pin (Remarks p. 20), Examiner notes that none of this has been asserted and is therefore moot. Instead, as detailed below, on pages 14-22 of the non-final rejection dated September 10, 2021, and on pages 7-13 of the final rejection dated February 8, 2021, the rejection is based upon Cain in view of Lieberman, where Lieberman teaches modifying the shank of Cain by adding a graduated depth scale and specifying a constant diameter of the exposed portion.

Claim Objections
Claim(s) 17 is/are objected to because of the following informalities:
Claim 17 line 17 should read “the localiz[[ed]]ing pinning member”.  
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 17 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim 17 varies from claim 1 in that claim 17 line 22 provides the phrase “about the localizing member prior to tightening” where claim 1 line21 provides the phrase “about an axis of the localizing pinning member” to describe how the guide component is capable of moving. However, claim 17 also provides in lines 29-30 that “manipulating the guide component about an axis of the localizing pinning member moves the second arcuate arm” and claim 1 lines 21-25 provide that “when the tightening nut is tightened…..” followed by a very long statement with a number or clarity issues as detailed below. Thus, claim 17 either duplicates the scope of claim 1 or is drawn to a genus of the species of claim 1. Examiner suggests amending claim 17 to clarify the intended scope difference or cancelling claim 17.


Claim Interpretations/Notifications - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: intra articular localizing pinning member in claim 1 line 12 and claim 17 line 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1, 2, 8-15, and 17 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim(s) 1 is/are unclear with regards to “the transverse end having a shank tightening nut configured to pass over and for attachment to hold the guide component at a shank of an intra articular localizing pinning member” in lines 5-7 and the missing words between ‘over’ and ‘and’ or the missing noun in ‘configured to pass over hold the guide component at a shank’. Examiner is interpreting this broadly and suggests amending to clarify. Examiner suggests breaking this very long phrase into smaller portions to enhance readability and clarity and to aid in identifying what words are missing. For example, it appears that it may be intended that ‘the transverse end having a shank tightening nut configured to pass over a shank of an intra articular localizing pinning member, the shank tightening nut configured for attachment to hold the guide component on the shank of the intra articular localizing pinning member’ or ‘the 
Claim(s) 1 is/are unclear with regards to “when the tightening nut is tightened secures the shank to the transverse end of the first arm to fix a tip location of the localizing pinning member while holding the guide component on the localizing pinning member at the shank along the graduated or calibrated depth scale to fix the tip end location relative to the guide component” in lines 21-25. Initially, it is unclear if ‘when’ is intended to modify the preceding phrase or the following phrase. It appears that it may be intended to be the first ‘wherein’ clause and begin on a new line, but such is not clear from how it is written. Further, it is unclear what the missing word is between ‘tightened’ and ‘secures’ and if there is a word or comma missing in ‘pinning member while holding the guide’. It appears that “the tip end location” should be “the tip location in reference to the location of lines 22-23 for clear antecedent basis support. Finally, it is not clear what is claimed to happen when the claimed condition occurs, i.e. the considerable redundancy of limitations in this section from the existing claim make it unclear what this limitation is actually intended to construe. Examiner is interpreting this broadly and suggests amending to clarify. Examiner suggests breaking this very long phrase into smaller portions to enhance readability and clarity and to aid in identifying what words are missing and reducing redundancy/repetition in claim scope.
Claim 1 is unclear with regard to “the first arm having a second end extending from the straight first arm portion opposite of the transverse end” in lines 25-26 and the ended second end that is in addition to “the first arm having a straight first arm portion 
Claim 9 is unclear with regards to ‘that extends along the second line’ in line 3 and the intent of repeating the same phrase within the same phrase, i.e. to summarize, that the second line extends along a track of the second entry access that extends along the second line. In another example, a traditional pencil extends along an axis that extends along the pencil. That is, it is unclear if there is another intended interpretation of if such is simply redundant scope. Examiner is interpreting this as referring to, and suggests amending as, “a first line extends along a track of the localizing pinning member and a second line extends along a track of the drill, pin or punch forming the second entry access 
Claim(s) 17 is/are unclear with regards to “the transverse end having a shank tightening nut configured to pass over and for attachment to hold the guide component at a shank of an intra articular localizing pinning member” in lines 5-8 and the missing words between ‘over’ and ‘and’ or the missing noun in ‘configured to pass over hold the guide component at a shank’. Examiner is interpreting this broadly and suggests amending to clarify. Examiner suggests breaking this very long phrase into smaller portions to enhance readability and clarity and to aid in identifying what words are missing. For example, it appears that it may be intended that ‘the transverse end having 
Claim(s) 17 is/are unclear with regards to “when the tightening nut is tightened secures the shank to the transverse end of the first arm to fix a tip location of the localizing pinning member while holding the guide component on the localizing pinning member at the shank along the graduated or calibrated depth scale to fix the tip end location relative to the guide component” in lines 22-26. Initially, it is unclear if ‘when’ is intended to modify the preceding phrase or the following phrase. It appears that it may be intended to be the first ‘wherein’ clause and begin on a new line, but such is not clear from how it is written. Further, it is unclear what the missing word is between ‘tightened’ and ‘secures’ and if there is a word or comma missing in ‘pinning member while holding the guide’. It appears that “the tip end location” should be “the tip location in reference to the location of lines 22-23 for clear antecedent basis support. Finally, it is not clear what is claimed to happen when the claimed condition occurs, i.e. the considerable redundancy of limitations in this section from the existing claim make it unclear what this limitation is actually intended to construe. Examiner is interpreting this broadly and suggests amending to clarify. Examiner suggests breaking this very long phrase into smaller portions to enhance readability and clarity and to aid in identifying what words are missing and reducing redundancy/repetition in claim scope.
Claim 17 is unclear with regard to “the first arm having a second end extending from the straight first arm portion opposite of the transverse end” in lines 26-27 and the ended second end that is in addition to “the first arm having a straight first arm portion extending from the second arcuate arm to a transverse end” in lines 4-5 and where support for such can be found. Examiner is interpreting the second end as being the part of the first arm that extends from the second arcuate arm and suggests amending as such, e.g. by removing the “the first arm having a second end extending from the straight first arm portion opposite of the transverse end” from lines 25-26 and amending lines 4-5 to clarify.
Claim(s) 2, 8, and 10-15 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for its/their dependence on one or more rejected base claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 8-15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Cain (US 5,334,205) in view of Lieberman (US 2006/0079908).
As to claims 1, 2, and 8-15, Cain discloses a system (Figs. 3-5) capable of use for accessing extra articular lesions or abnormalities or intra osseous lesions or claim 2, Cain discloses that utilization of the localizing pinning member is capable of including inserting the localizing pinning member through cartilage or subchondral bone into the lesion or abnormality to locate and stabilize while creating a first entry access (Fig. 5, col. 4 lines 4-6). As to claim 8, Cain discloses that a second entry access alignment is directed by a position of the localizing pinning member and the guide component (Fig. 5), a first and second entry access being oriented in the same plane (Figs. 4 and 5). As to claim 9, Cain discloses that a first line claim 10, Cain discloses that the first entry access has an end in or through the lesion or abnormality (bottom end as shown in Fig. 5) and the second entry access has an end at least in proximity to, in or through the lesion or abnormality (right end as shown in Fig. 5), wherein the first access end is located short of, beyond, or an intersection of the second line extending from the track of the second entry access (Fig. 5). As to claim 11, Cain that the guide component has the second arm capable of use for guiding a drill, a punch or a pin (70, Fig. 5, col. 4 lines 40-41). As to claim 12, Cain discloses that the first arm is a straight bar (36, 32) and the second arcuate arm extends arcuately from the second end of the first arm to an end of the second arcuate arm (Fig. 5), the second arcuate arm having a moveable guide (66) with an opening (see illustration of Fig. 3, where the opening is shown holding another structure in Fig. 3 using dashed lines and shown in Fig. 5 with pin 70 inserted therethrough, col. 4 lines 33-45) capable of use for passing the drill, punch or pin (70, Fig. 5, col. 4 lines 40-41). As to claim 13, Cain discloses that the moveable guide is configured along the second arcuate arm at any angle between 30[Symbol font/0xB0] up to 60[Symbol font/0xB0] relative to the localizing pinning member (in as much as Applicant’s, Figs. 3 and 5). As to claim 14, Cain discloses that the movable guide is a tubular sleeve (66, Figs. 3 and 5, col. 4 line 36) and the tubular sleeve is linearly moveable relative to the second arcuate arm to set the guide component when an end of the sleeve abuts tissue at the desired second access entry location (Figs. 3 and 5, col. 3 lines 59-62, col. 4 lines 18-22 and 35-38). As to claim 15, Cain discloses that the guide component has a tightening clamp 
Cain is silent the shank having a graduated or calibrated depth scale.
Lieberman teaches a similar system (Figs. 1-7) comprising: intra articular localizing pinning members (12, 14) having an end or tip (see illustration of Fig. 1) and a shank (see illustration of Fig. 1) with a graduated depth scale (see illustration of Fig. 1, Figs. 1-2A and 7, ¶104). 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the shank as disclosed by Cain by adding a graduated depth scale and specifying/clarifying a constant diameter of the exposed portion as taught by Lieberman in order to enable measuring of the depth of the intra articular localizing pinning member’s penetration (Lieberman ¶104). 


    PNG
    media_image1.png
    842
    1532
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    591
    1101
    media_image2.png
    Greyscale


As to claim 17, Cain discloses a system (Figs. 3-5) capable of use for accessing extra articular lesions or abnormalities or intra osseous lesions or abnormalities or bone marrow lesions or all (if one so chooses, shown in Fig. 5 for use with bone, e.g. if there were an abnormality positioned on the edge of sacrum that 30 is inserted through; i.e. the system is capable of having the pinning member inserted in such an abnormality and being operated as disclosed), the system comprising: a guide component (32, 34, 36, 38, 66, 50, 42, 44, 40, 46, i.e. the device of Figs. 3 and 5 except for the localizing pinning member), the guide component having a first arm (36, 32, see illustration of Fig. 3) and a second arcuate arm (38, Fig. 3), the first arm having a straight first arm portion (see illustration of Fig. 3) extending from the second arcuate arm to a transverse end (see illustration of Fig. 3, Fig. 3), the transverse end having a shank tightening nut (32) capable of use to pass over (Figs. 3 and 5, col. 4 lines 14-16) and capable of use for attachment to hold the guide component at a shank (see illustration of Fig. 3) of a localizing pinning member (30, Figs. 3 and 5); an intra articular localizing pinning 
Cain is silent the shank having a graduated or calibrated depth scale.
Lieberman teaches a similar system (Figs. 1-7) comprising: intra articular localizing pinning members (12, 14) having an end or tip (see illustration of Fig. 1) and a shank (see illustration of Fig. 1) with a graduated depth scale (see illustration of Fig. 1, Figs. 1-2A and 7, ¶104). 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the shank as disclosed by Cain by adding a graduated depth scale and specifying/clarifying a constant diameter of the exposed portion as taught by Lieberman in order to enable measuring of the depth of the intra articular localizing pinning member’s penetration (Lieberman ¶104).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY SIPP whose telephone number is (313)446-6553.  The examiner can normally be reached on Monday through Thursday, 6:30am-4pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMY R SIPP/Primary Examiner, Art Unit 3775